Per Curiam.

Appellant alleges that the medical reports by Doctors Eessler and Zaas were “surreptitiously filed” with the commission and that it did not have a reasonable chance to read the reports before the commission hearing held November 5, 1974. As such, appellant contends that the commission grossly abused its discretion in denying its motion for discovery filed on November 6,1974.
In State, ex rel. General Motors Corp., v. Indus. Comm. (1975), 42 Ohio St. 2d 278, 283, this court held: “* * * where the record contains evidence which supports the commission’s factual findings, this <?o.urt will not disturb that determination.”- ' ' '
Upon a thorough examination of the record, we find that there was sufficient evidence presented to support the commission’s factual determination that appellant knew or should have known about the medical reports and thus had been reasonably aware of those reports as of October 15, 1974. Such a factual determination does not rise to a level of gross abuse of discretion, as alleged by appellant.
Accordingly, the judgment of the Court of Appeals denying the requested supplemental writ of mandamus is affirmed.

Judgment affirmed.

' CELEBREZZE, c. J., HERBERT, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.
Holmes, J., not participating because he was a Judge of the Court of Appeals which heard the case.